ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                People v. Brown, 2013 IL 114196




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. TIFFANY
Court:                     BROWN, Appellant.



Docket No.                 114196


Filed                      December 19, 2013


Held                       Where there was no evidence of defendant’s role in the creation of a
(Note: This syllabus       counterfeit check on which she was payee, she did not become the maker
constitutes no part of     of the instrument by endorsing it in her own name, and her conviction for
the opinion of the court   forgery by making the check was reversed.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. William G.
                           Lacy, Judge, presiding.



Judgment                   Appellate court judgment affirmed in part and reversed in part.
                           Circuit court judgment affirmed in part and reversed in part.
Counsel on               Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg, Deputy
Appeal                   Defender, and Benjamin A. Wolowski, Assistant Appellate Defender, of
                         the Office of the State Appellate Defender, of Chicago, for appellant.

                         Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
                         State’s Attorney, of Chicago (Alan J. Spellberg, Michelle Katz and Mary
                         P. Needham, Assistant State’s Attorneys, of counsel), for the People.


Justices                 JUSTICE FREEMAN delivered the judgment of the court, with opinion.
                         Chief Justice Garman and Justices Karmeier, Burke, and Theis concurred
                         in the judgment and opinion.
                         Justice Thomas specially concurred, with opinion, joined by Justice
                         Kilbride.




                                           OPINION

¶1        Following a bench trial in the circuit court of Cook County, defendant, Tiffany Brown,
      was convicted of several offenses, including forgery by making a counterfeit check (720
      ILCS 5/17-3(a)(1) (West 2006)), forgery by delivering the check (720 ILCS 5/17-3(a)(2)
      (West 2006)), and attempted theft by delivering the check (720 ILCS 5/8-4, 16-1(a)(1)(A)
      (West 2006)). The appellate court, inter alia, upheld defendant’s convictions for forgery by
      making the check and for attempted theft, and vacated the conviction for forgery by delivery.
      2011 IL App (1st) 101391-U.
¶2        This court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb.
      26, 2010). Defendant challenges only her conviction for forgery by making the check. We
      now affirm in part and reverse in part the judgment of the appellate court and the judgment
      of the circuit court.

¶3                                     I. BACKGROUND
¶4        In August 2006, defendant was approximately 35 years old and had been a Chicago
      police officer for nearly seven years.1 Defendant’s sister was Abeni Brown and defendant’s
      mother was Zenobia Brown. Defendant maintained a checking account at the Chicago
      Patrolmen’s Federal Credit Union (credit union).



             1
              Defendant stated in the presentence investigation report that she was employed by the
      department from November 1999 to January 2009.

                                               -2-
¶5          On August 31, 2006, defendant entered the credit union and, while talking on her cell
       phone, presented to a teller, Samara Galvan, a letter, a check, a deposit slip, and
       identification. The letter purportedly related to a lawsuit in “the court room of Judge G.
       Imgram,” where the plaintiff was Abeni and the defendant was Six Flags Great America. The
       letter described an August 25, 2006, ruling in favor of Abeni in the amount of $3.5 million.
       The letter also designated as “beneficiaries” defendant, to receive $1 million; Zenobia, to
       receive $2 million; and defendant’s cousin, Ahmad Murphy, to receive $500,000. Further,
       the letter contained the signatures of “the clerk of Judge G. Imgram,” “Attorney at Law
       Susan T. Mitchell,” “Attorney at Law Bennetta C. Thompson,” and “CEO, Six Flags Great
       America[,] Dr. Bryan D. Douglas.”
¶6          The check, dated August 25, 2006, was purportedly drawn on the JPMorgan Chase bank
       account of Six Flags Great America, made payable to defendant in the amount of $1 million.
       The drawer’s signature was “Bryan Douglas.” On the reverse side, defendant endorsed the
       check with her signature and credit union member number. The check raised several red flags
       for Galvan. Initially, three sets of numbers were printed at the bottom of the check instead
       of the usual two, and none were the customary nine-digit routing number. Also, the texture
       of the check and the print font were atypical. Further, $1 million would typically be deposited
       by wire transfer and not by check.
¶7          Galvan left the teller window to speak with her manager, Maria Villasenor. Galvan
       showed Villasenor the letter, check, and deposit slip. Villasenor glanced at the check but did
       not observe its amount. She instructed Galvan to accept the check. Galvan also photocopied
       the letter and the deposit slip and kept them with the check. She returned to the teller
       window, where defendant was still talking on her cell phone. Defendant asked Galvan what
       was wrong, and Galvan responded that “everything was okay.” Defendant told Galvan that
       her lawyer was on the phone and would speak to Galvan if there were a problem. Galvan
       responded that she did not need to speak to defendant’s lawyer.
¶8          The following day, September 1, 2006, a credit union employee informed Villasenor that
       the credit union scanner would not accept defendant’s check because it could not read the
       routing number. Villasenor instructed the employee to verify the routing number. The
       employee returned with the check and told Villasenor that the routing number was missing
       a digit. Villasenor looked closely at the check and saw that it was written in the amount of
       $1 million. She had never before seen a check for $1 million. During her banking career,
       Villasenor had received training in identifying counterfeit checks. She suspected that the
       purported business check was counterfeit based on the arrangement of the routing numbers,
       the texture of the paper, and the check’s “rainbow” or “cotton candy” color.
¶9          Suspecting that the check was counterfeit, Villasenor telephoned JPMorgan Chase Bank,
       which confirmed that the check was not drawn on that bank. Villasenor then placed a
       permanent hold on defendant’s deposit. According to Villasenor, the check had to go through
       the banking system to be stamped “counterfeit.” Pursuant to credit union procedure,
       Villasenor sent a letter to defendant informing her that there was a permanent hold on her
       deposit.
¶ 10        On September 7, 2006, defendant telephoned Villasenor to ask what the letter meant.


                                                -3-
       Villasenor told defendant that because the check was for such a large amount, a hold had
       been placed until the check cleared. Defendant told Villasenor that defendant won a lawsuit
       against Great America, and that someone from Great America was supposed to telephone the
       credit union to verify that the check was good. Defendant then told Villasenor that someone
       from Chase Bank was supposed to call the credit union. Defendant finally told Villasenor
       that she would instruct her lawyer to call Villasenor to inform her that the check was good.
       No one from Great America or Chase Bank, or any attorney, ever contacted Villasenor and
       told her that the check was good.
¶ 11       On September 11, 2006, the credit union’s accounting department formally notified
       Villasenor that the check had been determined to be counterfeit. Villasenor called defendant
       on a speaker phone in the presence of the credit union’s chief operating officer James
       Bedinger. Villasenor informed defendant that Chase Bank returned the check, and that the
       $1 million would be debited from her account. Defendant responded that Great America had
       filed for bankruptcy. Villasenor asked when did defendant learn that, to which defendant
       answered “this morning.” Villasenor told defendant that Villasenor would have to debit the
       $1 million, to which defendant responded, “Well I’m going to have to sue Great America
       again then.”
¶ 12       Chicago police detective Francisco Roman was assigned to investigate this case. He
       learned that: there was never a lawsuit filed or settled between Abeni and Great America;
       there was no one named Bryan Douglas at Great America; there were no licensed Illinois
       attorneys named Susan T. Mitchell or Bennetta C. Thompson; and Great America never
       issued any check to defendant or any member of her family. On September 27, 2006,
       Detective Roman arrested defendant for attempted theft and forgery by delivery. After her
       arrest, Detective Roman permitted defendant to use the telephone. Defendant indicated that
       she was going to call several persons including Zenobia and an attorney named Bennetta
       Thompson.
¶ 13       In November 2006, the original arrest charges were superceded by a seven-count
       indictment. Defendant was again charged with attempted theft by delivering the counterfeit
       check (count III) and forgery by delivering the check (count II), but also with forgery by
       making the check (count I). Defendant was additionally charged with three counts of official
       misconduct (720 ILCS 5/33-3(b) (West 2006)) predicated on the attempted theft and forgery
       charges (counts IV, V, and VI), and one count of official misconduct in that, by making the
       check, she violated a Chicago police department rule prohibiting conduct that brings discredit
       upon the department (count VII).
¶ 14       In October 2009, defendant waived a jury, and the court conducted a bench trial on all
       counts. The State’s evidence adduced the above-recited facts. Detective Roman further
       testified that, in the course of his investigation, he discovered two police reports, dated early
       August 2006, identifying Abeni as an offender and defendant as the victim. Also, on cross-
       examination, Detective Roman testified that he was unable to find any evidence that
       defendant actually created the settlement letter or affixed any signatures thereto. Roman was
       likewise unable to find any evidence that defendant actually created the check or affixed
       thereto the signature of “Bryan Douglas” as the purported drawer.


                                                 -4-
¶ 15       Additionally, the parties stipulated that if Cynthia Reising were called as a witness, she
       would testify as follows. Reising is the comptroller of Six Flags Great America. Great
       America did not issue the purported check. The drawer address on the check was incorrect;
       the check was not drawn on a bank that Great America used; the check contained numbers
       that did not match any Great America account; any payment from Great America requires
       two signatures on a check; and Bryan Douglas was neither an authorized signatory nor even
       an employee of Great America. Further, employment records indicate that Abeni was
       employed at Great America from May 8, 2004, until June 11, 2004, when her employment
       was terminated for tardiness and unsatisfactory work.
¶ 16       The trial court admitted the State’s exhibits without objection, and the State rested.
       Defendant moved for a directed finding of not guilty. Defendant argued that the State failed
       to present in its case in chief any evidence that she: (1) created the check, or (2) delivered the
       check to the credit union knowing that the check was counterfeit. The trial court denied
       defendant’s motion as to all counts.
¶ 17       Defendant testified as follows. In addition to being a college graduate and a single mother
       of one son, she was raising her two nephews from her sister Abeni. She was raising Abeni’s
       children because “more often than not” Abeni had not been in their lives due to her repeated
       legal problems. In 2005, Abeni was convicted and sentenced for forging defendant’s name
       on a check for $80 and cashing it. She was released in 2006. Abeni was arrested again for
       buying an automobile and renting a condominium in defendant’s name. Next, in early August
       2006, Abeni went to the credit union wearing a wig to impersonate defendant, forged
       defendant’s name, and withdrew $700 from an account jointly held by Abeni, Zenobia, and
       defendant. Abeni’s name was thereafter removed from the account.
¶ 18       In late 2006, Zenobia told defendant that Abeni had settled a lawsuit against Great
       America, where defendant knew that Abeni had worked. Zenobia also told defendant that
       Abeni was dying, and that Abeni was distributing the settlement proceeds between Zenobia,
       defendant, Abeni’s children, and defendant’s cousin, Ahmad Murphy. Zenobia gave
       defendant the $1 million check payable to defendant and the settlement letter. Defendant
       testified that she was “in shock *** [b]ecause for the first time in Abeni’s life she was going
       to do right by her children and right by my mother and myself.” Defendant did not
       independently confirm any of this information; she accepted it at face value from her mother.
¶ 19       On August 31, 2006, with the settlement letter in hand, defendant went to the credit union
       to deposit the check in her checking account. Defendant believed that the letter was genuine.
       She denied creating the letter or affixing any signatures to it. Defendant likewise believed
       that the check was genuine. She did endorse the check. However, defendant denied that she
       created, or played any part in creating, the check. Defendant acknowledged that she was
       talking on her cell phone while depositing the check. Defendant testified that she was
       speaking to the purported attorney “Bennetta C. Thompson.” Prior to the deposit, defendant
       and Zenobia had spoken with “Thompson” and “Susan T. Mitchell.” By the time of her trial,
       defendant had learned that “Thompson” was not a licensed Illinois attorney, but was working
       with Abeni.
¶ 20       After receiving the credit union notice that a hold was placed on her deposit, she


                                                  -5-
       acknowledged that she telephoned Villasenor to ask what the letter meant. However,
       defendant denied telling Villasenor that defendant had a lawsuit against Great America.
       Rather, defendant told Villasenor that Abeni was the plaintiff in that case. During this
       conversation, defendant relayed information from one of Abeni’s purported attorneys to
       Villasenor. During the September 11, 2006, phone call between defendant and Villasenor,
       defendant told Villasenor that Great America had filed for bankruptcy because defendant had
       received that information from “Thompson.”
¶ 21       Defendant thereafter left several messages for “Thompson,” which were never returned.
       Also, defendant unsuccessfully tried to locate Abeni. After defendant’s arrest, she learned
       that the check was counterfeit, Abeni was not sick, and that “this was just another of her
       [Abeni’s] schemes.” Defendant had not had any contact with Abeni subsequent to
       defendant’s arrest.
¶ 22       Ahmad Murphy testified as follows. Zenobia is his paternal aunt, and Abeni and
       defendant are his cousins. Murphy grew up in Chicago and South Carolina, and eventually
       attended high school in South Carolina. He attended college and found employment in North
       Carolina. As a child, when Murphy was in Chicago, he lived with defendant, whom he
       described as “[s]ort of a surrogate mother,” who “helped raise” him.
¶ 23       In April 2006, Murphy was attending college when Zenobia telephoned to inform him
       that Abeni was sick and had given him money from the settlement of a lawsuit. Murphy flew
       to Chicago and stayed with defendant. Murphy met with Zenobia, who gave Murphy a check
       for $500,000 payable to him. Murphy was “shocked” and “surprised” because “Abeni has
       caused a lot of grief with our family.”
¶ 24       The check that Zenobia gave to Murphy looked like the check that she gave to defendant,
       except that Murphy’s check was payable to him in the amount of $500,000. Murphy did not
       attempt to verify that the check was genuine because he did not believe that the check was
       counterfeit. He never spoke to Abeni about the check because he did not know where Abeni
       was when he received the check. Murphy endorsed the check and deposited it into his
       account with Bank of America in Chicago. In September 2006, Murphy learned from
       defendant or Zenobia that the check was counterfeit, and that Abeni was not sick or dying.
       No one, including his bank, has contacted Murphy regarding the counterfeit check he
       deposited.
¶ 25       In January 2010, following the close of evidence and argument, the trial court found
       defendant guilty as charged on all counts. Defendant timely filed a posttrial motion for
       judgment of acquittal, or alternatively, a new trial. At the May 2010 hearing on the motion,
       defendant argued that the State failed to prove her guilty of the charged offenses beyond a
       reasonable doubt. The State confessed error as to count VII, the charge of official misconduct
       based on violating a Chicago police department rule prohibiting conduct that brings disrepute
       upon the department.2 The trial court granted defendant’s motion for acquittal on count VII,
       but denied her motion as to the remaining charges. The court sentenced defendant to two


               2
                See People v. Williams, 393 Ill. App. 3d 77, 82-84 (2009) (police department rules and
       regulations not predicate “laws” under official misconduct statute), aff’d, 239 Ill. 2d 119 (2010).

                                                  -6-
       years’ probation and 50 hours of community service on counts I through VI.
¶ 26       On appeal, the appellate court found no evidence in the record that defendant was acting
       in her official capacity as a police officer when she deposited the check. Accordingly, the
       court reversed defendant’s three remaining official misconduct convictions as charged in
       counts IV, V, and VI. 2011 IL App (1st) 101391-U, ¶¶ 25-29. Also, the appellate court found
       that the conviction for forgery by delivering the check as charged in count II, and the
       conviction for attempted theft by delivering the check as charged in count III, violated the
       one-act, one-crime doctrine. The court further observed that the Class 2 offense of attempted
       theft was a more serious offense than the Class 3 offense of forgery. Accordingly, the court
       vacated defendant’s conviction of forgery by delivery as charged in count II. Id. ¶ 32.
       However, the appellate court held that defendant’s endorsement on the back of the check
       constituted “making” the check. Accordingly, the court upheld defendant’s conviction for
       forgery by making the check as charged in count I. Id. ¶¶ 18-24.3
¶ 27       Defendant appeals to this court. Additional pertinent background will be discussed in the
       context of our analysis of the issues.

¶ 28                                      II. ANALYSIS
¶ 29       Before this court, defendant does not challenge her conviction of attempted theft by
       delivering the counterfeit check. Rather, defendant’s sole contention is that the evidence fails
       to establish that she committed the offense of forgery by making the check (720 ILCS 5/17-
       3(a)(1) (West 2006)).

¶ 30                                         A. Mootness
¶ 31       The State initially responds that this contention is moot. The State observes as follows.
       Defendant was convicted not only of forgery by making the check, but was also convicted
       of forgery and attempted theft by delivering the check (720 ILCS 5/8-4, 16-1(a)(1)(A), 17-
       3(a)(2) (West 2006)), which she does not contest. Attempted theft is the greatest offense of
       which defendant was convicted, and she received a single sentence of probation. Therefore,
       according to the State, “it is of no consequence whether defendant is also guilty of forgery
       on another basis.”
¶ 32       We disagree with the State that this issue is moot. The record shows that defendant was
       convicted of counts I through VI, and defendant’s sentencing order expressly states that she
       received a single sentence on those counts. Also, the sentencing order cites specifically to
       both the “making” and “delivery” provisions of the forgery statute (720 ILCS 5/17-3(a)(1),
       (a)(2) (West 2006)). Thus, defendant’s record clearly indicates that she was convicted of
       forgery by making the check. This alleged surplus conviction not only may prejudice
       defendant in the future (see People v. Davis, 156 Ill. 2d 149, 160 (1993); People v. Lilly, 56


               3
               The appellate court further reasoned that defendant’s conviction for forgery by making the
       check and her conviction for attempted theft by delivering the check did not violate the one-act, one-
       crime doctrine because they were based on different acts. Id. ¶ 33.

                                                    -7-
       Ill. 2d 493, 495 (1974)), but also affects the integrity of the judicial process (People v. Artis,
       232 Ill. 2d 156, 165-68 (2009); People v. Harvey, 211 Ill. 2d 368, 389 (2004)).
¶ 33        Additionally, we observe that defendant was sentenced in May 2010. Therefore, she
       could already have served her sentence of two years’ probation and 50 hours of community
       service. However, the nullification of a conviction unquestionably may have important
       consequences to a defendant, whether or not the attendant sentence has been served. “In such
       circumstances, ‘the probability that a criminal defendant may suffer collateral legal
       consequences from a sentence already served precludes a finding of mootness.’ ” People v.
       Jordan, 218 Ill. 2d 255, 263 (2006) (quoting People v. Jones, 215 Ill. 2d 261, 267 (2005)).

¶ 34                                       B. Endorsement
¶ 35       Turning to the merits, defendant contends that the record does not contain any evidence
       that she created the bogus check. According to defendant her conviction for forgery by
       making the check was based solely on the fact that she endorsed the check in her own name.
       However, prior to considering the sufficiency of the evidence, we must first determine
       whether defendant’s endorsement of the check constituted “making” the check within the
       meaning of the forgery statute. This is a matter of statutory construction, which is a question
       of law reviewed de novo. People v. Howard, 228 Ill. 2d 428, 432 (2008); People v. Harris,
       203 Ill. 2d 111, 116 (2003).
¶ 36       The principles guiding our review are familiar. The primary objective in construing a
       statute is to ascertain and give effect to the intent of the legislature. The most reliable
       indicator of legislative intent is the language of the statute, given its plain and ordinary
       meaning. A court must view the statute as a whole, construing words and phrases in light of
       other relevant statutory provisions and not in isolation. Each word, clause, and sentence of
       a statute must be given a reasonable meaning, if possible, and should not be rendered
       superfluous. The court may consider the reason for the law, the problems sought to be
       remedied, the purposes to be achieved, and the consequences of construing the statute one
       way or another. Also, a court presumes that the General Assembly, in its enactment of
       legislation, did not intend absurdity, inconvenience, or injustice. People v. Gutman, 2011 IL
       110338, ¶ 12; People v. Zimmerman, 239 Ill. 2d 491, 497 (2010).
¶ 37       This court has explained that, prior to the Criminal Code of 1961, several separate
       statutes prohibited the forgery of specific types of documents and prescribed different
       penalties depending on the instrument involved. Section 17-3 of the Criminal Code of 1961
       incorporates and codifies all forms of forgery into a single criminal statute. People ex rel.
       Miller v. Pate, 42 Ill. 2d 283, 285-86 (1969); see People v. Lanners, 122 Ill. App. 2d 290,
       293 (1970). At the time of defendant’s offenses, section 17-3 defined forgery in pertinent part
       as follows:
                   “(a) A person commits forgery when, with intent to defraud, he knowingly:
                        (1) makes or alters any document apparently capable of defrauding another
                   in such manner that it purports to have been made by another or at another time,
                   or with different provisions, or by authority of one who did not give such
                   authority; or

                                                  -8-
                         (2) issues or delivers such document knowing it to have been thus made or
                     altered; or
                         (3) possesses, with intent to issue or deliver, any such document knowing it
                     to have been thus made or altered[.]” (Emphases added.) 720 ILCS 5/17-3(a)
                     (West 2006).4
¶ 38        The gist of forgery is the intent to defraud. People v. Henderson, 71 Ill. 2d 53, 57 (1978);
       People v. Crouch, 29 Ill. 2d 485, 488 (1963). The State must establish that a defendant had
       the intent to defraud by making or altering, possessing with intent to deliver, or issuing or
       delivering any document apparently capable of defrauding another. 720 ILCS 5/17-3(a)(1)
       to (a)(3) (West 2006); see People v. Horrell, 381 Ill. App. 3d 571, 574 (2008); People v.
       Stout, 108 Ill. App. 3d 96, 101 (1982). By use of the disjunctive “or,” the forgery statute
       recognizes that these acts can be committed separately, and ensures that a defendant is
       properly charged based on the stage of the process the defendant occupies. See People v.
       Angarola, 387 Ill. App. 3d 732, 740 (2009).
¶ 39        Specifically regarding subsection (a)(1) of the forgery statute, the State must prove
       beyond a reasonable doubt that a defendant, with the intent to defraud, knowingly made or
       altered a document such that it is capable of defrauding another. 720 ILCS 5/17-3(a)(1)
       (West 2006); see Angarola, 387 Ill. App. 3d at 737; People v. D’Andrea, 361 Ill. 526, 532
       (1935) (applying predecessor forgery statute). The document “need not necessarily be in due
       legal form” (id. at 533), or be so skillfully prepared that it requires an expert to detect it.
       Goodman v. People, 228 Ill. 154, 158 (1907). Rather, the test of whether a forged document
       is apparently capable of defrauding another is whether a reasonable person might be deceived
       into accepting the document as genuine. Id.; see People v. Turner, 179 Ill. App. 3d 510, 518
       (1989); People v. Tarkowski, 106 Ill. App. 3d 597, 601 (1982).
¶ 40        In the case at bar, defendant has steadfastly contended throughout these proceedings that
       the evidence fails to establish that she created the bogus check in violation of subsection
       (a)(1). The appellate court rejected this contention. After citing People v. Epping, 17 Ill. 2d
       557 (1959), and People v. Connell, 91 Ill. App. 3d 326 (1980), the court observed the
       uncontested fact that defendant endorsed the check. The court concluded: “Thus, viewing the
       evidence in the light most favorable to the State, we find that defendant, by endorsing the
       check, made the document apparently capable of defrauding another, such that a reasonable
       trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”
       2011 IL App (1st) 101391-U, ¶ 23. Defendant assigns error to this reasoning.
¶ 41        The appellate court failed to recognize defendant’s position in the forgery statute’s
       sequence of culpable events. For example, the appellate court overlooked this court’s
       decision in People v. Christison, 396 Ill. 549 (1947), where the defendant contended that he


               4
                The forgery statute defines the requisite intent to defraud as “an intention to cause another
       to assume, create, transfer, alter or terminate any right, obligation or power with reference to any
       person or property,” and defines “document” as including, but not limited to, “any document,
       representation, or image produced manually, electronically, or by computer.” 720 ILCS 5/17-3(b)
       (West 2006).

                                                    -9-
       was not properly charged with forgery because, inter alia, “the check was not endorsed and
       never cashed.” (Emphasis added.) Id. at 550. This court rejected the defendant’s contention,
       reasoning that the crime of forgery is “complete” with the making of the false document with
       the intent to defraud, and that it is immaterial whether anyone was in fact defrauded. Id. at
       551 (and cases cited therein). Christison teaches that forgery by making a counterfeit check
       occurs at the check’s creation with the requisite intent to defraud. A counterfeit check is
       capable of defrauding without the need to be endorsed. See, e.g., People v. Bokuniewicz, 160
       Ill. App. 3d 270, 274 (1987).
¶ 42        Further, the appellate court misapprehended this court’s decision in People v. Epping,
       17 Ill. 2d 557 (1959). That case involved an instrument that was otherwise valid, but was
       made the subject of forgery by the defendant’s false endorsement. This court explained that
       the inquiry is “whether the endorsement renders the instrument capable of defrauding and
       is made for that purpose. If so, the other elements being present, it is forgery.” Id. at 569.
       This court concluded that the defendant’s forged endorsement rendered the “seemingly valid”
       instrument capable of defrauding. Id. Similarly, the defendant in People v. Connell, 91 Ill.
       App. 3d 326 (1980), contended that he did not “make” a check within the meaning of
       subsection (a)(1) of the forgery statute. Rather, according to the defendant, he merely found
       a valid check payable to another and endorsed the check with the forged name of the payee.
       The appellate court correctly concluded that proof of the defendant’s forged endorsement
       “was as a matter of law sufficient proof of a ‘making’ of the check.” Id. at 334.5 Epping
       teaches that a false endorsement can render an otherwise valid check capable of defrauding.
¶ 43        Considered together, Christison and Epping teach that where a check itself is counterfeit,
       forgery by making occurs, or is complete, when the check is first created with the intent to
       defraud. However, where a check is valid, there is no forgery by making until someone
       affixes an endorsement that renders the otherwise valid check capable of defrauding.
¶ 44        In the case at bar, the offense of forgery by making was complete when the counterfeit
       check was created. The check was capable of defrauding without defendant’s endorsement.
       Therefore, defendant’s endorsement of the check, by itself, did not render the check capable
       of defrauding. Consequently, her endorsement did not constitute “making” the check within
       the meaning of subsection (a)(1) of the forgery statute.
¶ 45        We observe that the appellate court rejected defendant’s contention that her endorsement
       of the bogus check in her own name was not capable of defrauding. 2011 IL App (1st)
       101391-U, ¶ 24. Before this court, the parties disagree as to whether a defendant’s
       endorsement in his or her own name can render a check capable of defrauding. However, we
       deem discussion of this issue unnecessary because the counterfeit check in the case at bar
       was capable of defrauding at its creation without any endorsement, be it forged or genuine.
       See People v. Campa, 217 Ill. 2d 243, 269-70 (2005) (reviewing court will not decide


               5
               The appellate court reasoned: “Without endorsement, the check could not be cashed.”
       Connell, 91 Ill. App. 3d at 334. In the context of that case, the court was simply explaining that
       absent the defendant’s forged endorsement, that otherwise valid check was not capable of
       defrauding.

                                                 -10-
       nonessential issues or render advisory opinions).

¶ 46                                C. Sufficiency of the Evidence
¶ 47        In her appellant’s brief before this court, defendant argues that, beyond the issue of her
       endorsement, “there was no evidence presented at trial” that she actually created the check.
       The State counters that “ample circumstantial evidence established that defendant created the
       fraudulent check, and the trial court never stated that it found defendant guilty of [making
       the check] based solely on her endorsement.”
¶ 48        The due process clause of the fourteenth amendment to the United States Constitution
       safeguards an accused from conviction in state court except upon proof beyond a reasonable
       doubt of every fact necessary to constitute the crime charged. Jackson v. Virginia, 443 U.S.
       307, 315-16 (1979); In re Winship, 397 U.S. 358, 361-64 (1970); People v. Cunningham, 212
       Ill. 2d 274, 278 (2004). Where a criminal conviction is challenged based on insufficient
       evidence, a reviewing court, considering all of the evidence in the light most favorable to the
       prosecution, must determine whether any rational trier of fact could have found beyond a
       reasonable doubt the essential elements of the crime. Jackson, 443 U.S. at 318-19; People
       v. Cooper, 194 Ill. 2d 419, 430-31 (2000). This standard of review “gives full play to the
       responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the
       evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
       U.S. at 319; accord People v. Howery, 178 Ill. 2d 1, 38 (1997). Therefore, a reviewing court
       will not substitute its judgment for that of the trier of fact on issues involving the weight of
       the evidence or the credibility of the witnesses. Cooper, 194 Ill. 2d at 431. Although these
       determinations by the trier of fact are entitled to deference, they are not conclusive. Rather,
       a criminal conviction will be reversed where the evidence is so unreasonable, improbable,
       or unsatisfactory as to justify a reasonable doubt of the defendant’s guilt. People v. Wheeler,
       226 Ill. 2d 92, 115 (2007); People v. Ortiz, 196 Ill. 2d 236, 259 (2001). This same standard
       of review applies regardless of whether the defendant receives a bench or jury trial. Cooper,
       194 Ill. 2d at 431.
¶ 49        This court has recognized that a criminal conviction may be based solely on
       circumstantial evidence. Wheeler, 226 Ill. 2d at 120; People v. Hall, 194 Ill. 2d 305, 330
       (2000). However, the same standard of review applies whether the evidence is direct or
       circumstantial. Wheeler, 226 Ill. 2d at 116-18; Cooper, 194 Ill. 2d at 431. The State argues:
       “Based on all of the evidence it was more than reasonable for the trial court to deduce that
       defendant made or altered the check.” We disagree.
¶ 50        We have detailed the evidence adduced at trial. The trial court concluded that the
       testimony of defendant and her cousin Ahmad was incredible and unworthy of belief. The
       court found that defendant was an educated police officer with a sister who had a criminal
       record of similar crimes. Under these circumstances, the trial court rhetorically asked why
       defendant did not attempt to determine the legitimacy of the check by: arranging a meeting
       with the purported attorneys, or consulting with another attorney; or showing the check to
       the credit union prior to deposit. Because defendant did not do any of these things, the trial
       court reasoned: “Quite frankly, my mother gave me the check excuse just doesn’t hold


                                                -11-
       water.” The court found defendant guilty on all counts, including forgery by making the
       check.
¶ 51        Our analysis of this issue “does not necessitate a point-by-point discussion of every piece
       of evidence as well as every possible inference that could be drawn therefrom.” Wheeler, 226
       Ill. 2d at 117. The totality of the evidence pertains to the delivery of the check, as prohibited
       by subsection (a)(2) of the forgery statute. Indeed, defendant does not contest that she
       delivered the check, which supported her attempted theft conviction. However, wholly absent
       from this record is any evidence that defendant made the check as prohibited by subsection
       (a)(1). Indeed, Detective Roman, the investigating officer, testified that he did not find any
       evidence that defendant created the settlement letter or the check. Proof of forgery by making
       “must be connected with the person charged or there is a failure of proof.”People v. Ciralsky,
       360 Ill. 554, 560 (1935).
¶ 52        Of course, the State bears the burden of proving beyond a reasonable doubt each element
       of a charged offense and the defendant’s guilt. Victor v. Nebraska, 511 U.S. 1, 5 (1994);
       Howery, 178 Ill. 2d at 32; People v. Tye, 141 Ill. 2d 1, 15 (1990). In the case at bar, there was
       an entire failure of proof upon the essential element that defendant created the check.
       Defendant’s conviction of forgery by making (720 ILCS 5/17-3(a)(1) (West 2006)) must be
       reversed.
¶ 53        When a reviewing court reverses a conviction based on evidentiary insufficiency, the
       constitutional prohibition against double jeopardy (U.S. Const., amends. V, XIV; Ill. Const.
       1970, art. I, § 10) precludes the State from retrying the defendant. Therefore, “the only proper
       remedy is a judgment of acquittal.” Williams, 239 Ill. 2d at 133; accord Tibbs v. Florida, 457
       U.S. 31, 40-42 (1982); Burks v. United States, 437 U.S. 1, 11-18 (1978); People v. Mink, 141
       Ill. 2d 163, 173-74 (1990).
¶ 54        In sum, defendant’s sentencing order reflects that she was convicted as charged in counts
       I through VI. We reverse defendant’s conviction of forgery by making the check as charged
       in count I, as well as that part of the appellate court judgment that upheld the conviction. As
       earlier noted, the appellate court vacated the conviction of forgery by delivery in count II
       under one-act, one-crime principles, and the official misconduct convictions as charged in
       counts IV, V, and VI. Accordingly, we modify defendant’s sentencing order here, to reflect
       her sole remaining conviction of attempted theft as charged in count III.

¶ 55                                   III. CONCLUSION
¶ 56       For the foregoing reasons, the judgment of the appellate court is affirmed in part and
       reversed in part, and the judgment of the circuit court of Cook County is affirmed in part and
       reversed in part.

¶ 57       Appellate court judgment affirmed in part and reversed in part.
¶ 58       Circuit court judgment affirmed in part and reversed in part.




                                                 -12-
¶ 59        JUSTICE THOMAS, specially concurring:
¶ 60        I agree with the conclusions of the majority in the first two sections of its analysis and
       its reasons for reaching those conclusions. The question of whether the evidence was
       sufficient to establish that defendant committed the offense of forgery by making the check
       under count I was not moot, and a conviction for that offense cannot rest solely on the fact
       that a defendant endorses a forged check.
¶ 61        I also agree with the majority’s ultimate conclusion rejecting the State’s argument that
       the circumstantial evidence presented in this case was sufficient to prove beyond a
       reasonable doubt that defendant created the fraudulent check. I write separately, however,
       because I would reach this conclusion based on somewhat different reasoning than that
       employed by the majority.
¶ 62        Section 17-3(a)(1) and (2) of the forgery statute provides in relevant part that “(a) A
       person commits forgery when, with intent to defraud, he knowingly: (1) makes or alters any
       document apparently capable of defrauding another ***; or (2) issues or delivers such
       document knowing it to have been thus made or altered.” 720 ILCS 5/17-3(a)(1), (2) (West
       2006). Following a bench trial, defendant was convicted of, among other offenses, forgery
       by making the check under section 17-3(a)(1) (count I), forgery by delivery of the check
       under section 17-3(a)(2) (count II), and attempted theft by delivering the check (count III).
       The appellate court subsequently vacated count II under one-act, one-crime principles, as it
       was based on the same act of delivery as the greater offense of attempted theft under count
       III. 2011 IL App (1st) 101391-U, ¶ 32. The appellate court affirmed defendant’s convictions
       under counts I and III. Id. ¶ 41.
¶ 63        The relevant facts in the record and the reasonable inferences from those facts indicate
       the following. Defendant presented a forged check to the Chicago Patrolman’s Federal Credit
       Union (credit union) in the amount of $1 million for deposit on August 31, 2006. Defendant
       gave the teller on duty, Samara Galvan, the check, which defendant had endorsed. Defendant
       also presented a deposit slip, two forms of identification, and an affidavit claiming that the
       check was from the settlement of a lawsuit against Six Flags Great America (Great America).
¶ 64        Galvan knew defendant from her prior contact with her over an incident that occurred a
       few weeks earlier at the credit union in early August of 2006. Galvan recalled that with
       respect to that incident, defendant had claimed that a fraud had been committed on her
       account by someone who had improperly withdrawn money from it. It turned out that the
       money was withdrawn by defendant’s sister, Abeni Brown, who was “posing” as defendant.
       Galvan was also the teller for that transaction. She noted that the person posing as defendant
       wore a wig and glasses. Galvan further noted that Abeni had joint ownership of the account.
       It was never explained at trial why Abeni would have had to pose as defendant, given that
       Abeni had the right to access the account and take money out in her own name. At any rate,
       Galvan opened up a new account for defendant and resolved that she would recognize
       defendant in the future.
¶ 65        Galvan was immediately suspicious of the $1 million check when defendant presented
       it on August 31. Galvan showed the check to her supervisor, Maria Villasenor. Villasenor
       briefly glanced at the check, but did not notice the amount. She directed Galvan to process


                                                -13-
       the check, but to put a hold on it. After making a copy of the affidavit given to her by
       defendant, Galvan walked back to the teller window to where defendant was still standing.
       Defendant was now on her cell phone. Defendant asked if anything was wrong, and Galvan
       told here that “everything was okay.” Defendant then pretended that she had her lawyer on
       the phone. Defendant told Galvan that Galvan could speak to the lawyer on the phone “if
       there were any problems.”
¶ 66       The next morning, on September 1, 2006, it was brought to Villasenor’s attention that
       the credit union’s scanner could not read the check because it was missing one of the nine
       digits required for a valid routing number. At that time, Villasenor noticed for the first time
       that the check amount was for $1 million. She could tell from the lines, color and texture,
       and the lack of a full routing number that it was not a good check and that there was a chance
       it was counterfeit. Villasenor then called Chase Bank and verified over the phone that the
       check was forged. She then placed a permanent hold on defendant’s account and sent mail
       notice to defendant informing her of the hold. Villasenor explained at trial that if she had not
       placed a hold on the account, defendant would have been able to get $5,000 from the account
       after two business days as a result of the available balance that would have resulted from the
       deposit of the check.
¶ 67       On September 7, 2006, defendant called Villasenor to ask what the letter meant. During
       the course of that conversation, defendant told Villasenor a series of lies. Defendant said she
       had sued Great America and had won the lawsuit, that someone from Great America was
       supposed to call the credit union to let it know this was a good check, that Chase Bank would
       call the credit union, and finally that defendant would have her lawyer call to let the credit
       union know that it was a good check.
¶ 68       Villasenor talked to defendant again on the phone on September 11, 2006, after the credit
       union’s accounting department notified Villasenor that the check was indeed counterfeit.
       Villasenor informed defendant that Chase Bank had not honored the check and that the credit
       union would have to debit defendant’s account. Defendant responded to this news with more
       lies. She said that she was “going to have to sue Great America again then.” She also claimed
       that the check was dishonored because Great America had just filed for bankruptcy. When
       Villasenor asked defendant when she had learned this, defendant said that she had found this
       out that morning.
¶ 69       Chicago Police Detective Francisco Roman conducted the investigation of the forged
       check. Roman contacted the chief financial officer of Great America, who confirmed that
       there were never any checks issued to defendant or any of her family members by the
       company. Moreover, Great America was never sued by defendant or any of her family
       members. Detective Roman did confirm, however, that Abeni Brown is an actual person and
       is the sister of defendant. Roman found that Abeni had two case reports in the police
       department database. Both incidents involved Abeni committing identity theft against
       defendant. Roman testified at trial that he had not gathered any evidence to indicate that
       defendant actually created either the forged check or the affidavit claiming that the check was
       the result of a lawsuit against Great America. Detective Roman admitted that he did not
       contact Abeni in connection with this case. He noted that there was an investigative alert out
       for her, but no one from the police department had spoken to her.

                                                -14-
¶ 70        The majority concludes that based on the evidence there was an “entire failure of proof
       upon the essential element that defendant created the check.” Supra ¶ 52. The majority
       claims that the totality of the evidence pertains to the delivery of the check, and it finds it
       significant that Detective Roman, as the investigating officer, did not gather any direct
       evidence that defendant created the settlement check or affidavit. Supra ¶ 51. The majority
       finds that its “analysis of this issue ‘does not necessitate a point-by-point discussion of every
       piece of evidence as well as every possible inference that could be drawn therefrom.’ ” Supra
       ¶ 51 (quoting People v. Wheeler, 226 Ill. 2d 92, 117 (2007)).
¶ 71        The majority’s quote from Wheeler needs to be placed in the proper context. In that case,
       this court agreed with the defendant’s contention that the requirement that “all of the
       evidence is to be considered in the light most favorable to the prosecution” means that
       appellate review must include consideration of all of the evidence, not just the evidence
       convenient to the State’s theory of the case. (Emphasis in original.) Wheeler, 226 Ill. 2d at
       117. Wheeler continued on to clarify as follows:
                     “However, the mandate to consider all the evidence on review does not
                necessitate a point-by-point discussion of every piece of evidence as well as every
                possible inference that could be drawn therefrom. To engage in such an activity
                would effectively amount to a retrial on appeal, an improper task expressly
                inconsistent with past precedent. [Citation.] Indeed, this court has stated that even
                ‘the trier of fact is not required to disregard inferences which flow normally from the
                evidence and to search out all possible explanations consistent with innocence and
                raise them to a level of reasonable doubt.’ [Citation.] We have also stated that ‘[t]he
                trier of fact need not *** be satisfied beyond a reasonable doubt as to each link in the
                chain of circumstances. [Citation.] Accordingly, this court is not required to search
                out all possible explanations consistent with innocence or be satisfied beyond a
                reasonable doubt as to each link in the chain of circumstances. On the contrary, we
                must ask, after considering all of the evidence in the light most favorable to the
                prosecution, whether the record evidence could reasonably support a finding of guilt
                beyond a reasonable doubt.” Wheeler, 226 Ill. 2d at 117-18.
¶ 72        Thus, our standard of review requires that we consider all of the evidence in the light
       most favorable to the prosecution and determine whether that evidence could reasonably
       support a finding of guilt beyond a reasonable doubt. I would also note that “[i]n forgery
       cases, proof must often be by circumstantial evidence.” People v. Baylor, 25 Ill. App. 3d
       1070, 1074 (1975) (citing People v. Church, 366 Ill. 149, 158 (1937)). This is because
       forgery is not a crime that is committed openly and notoriously. See People v. Einstein, 106
       Ill. App. 3d 526, 532 (1982). It is by nature secretive, and it is therefore necessary that certain
       elements be proved from logical deductions from the facts and evidence. Id. Moreover, it is
       well established that the intent to defraud may be inferred from the facts and circumstances
       surrounding the transaction. People v. Bailey, 15 Ill. 2d 18, 23-24 (1958); People v. Kunce,
       196 Ill. App. 3d 388, 391 (1990).
¶ 73        In the present case, there is no question that the circumstantial evidence was sufficient
       to show that defendant had an intent to defraud in connection with the forged check.
       Defendant does not contest the trial court’s findings of guilt under counts II and III (forgery

                                                  -15-
       by delivering the check and attempted theft by delivering the check), which necessarily
       established that she knew the check she deposited was not made by the authority of Bryan
       Douglas. Moreover, she told a series of lies in connection with the forged check to various
       credit union employees and pretended to talk with an attorney on the phone that could clear
       up any problems with the check. It was for the trial judge as the trier of fact in this case to
       determine the credibility of the witnesses and draw reasonable inferences from the facts. The
       trial judge reasonably determined that defendant’s statements were of a person trying to hide
       her guilt of the forgery and that defendant’s witnesses were not credible.
¶ 74        Having said that, however, I conclude that the evidence was not sufficient to prove
       defendant guilty of forgery under count I (the making of the check) when looking at all of the
       facts and circumstances of this case. My conclusion would likely have been different had this
       been a simple case of defendant claiming to have won a lawsuit on her own behalf and
       presenting a settlement check payable to herself. In such a case it may have been quite
       reasonable for the trier of fact to conclude that the circumstances were sufficient to show that
       defendant must have made the check. I do not believe it would have been necessary in such
       a case for the State to prove the making of the check, as defendant suggests, by introducing
       more concrete evidence, such as a digital image of the check on defendant’s computer or
       evidence that defendant had made other copies at home. I would also not find it conclusive
       that the detective assigned to the case could find no such evidence, especially where there
       is no indication that a search of defendant’s home was ever conducted.
¶ 75        Here, the problem with the State’s case, then, is that other undisputed evidence negated
       the otherwise circumstantial evidence that might have indicated that defendant must have
       made the check. It was undisputed that the affidavit presented to the credit union by
       defendant in connection with the check indicated that it was for a purported lawsuit that
       claimed that defendant’s sister, Abeni, was the plaintiff. It was uncontested that Abeni was
       an actual person, was defendant’s sister, and had a history of fraud and identity theft. It was
       also uncontested that police did not question Abeni or otherwise investigate her possible role
       in the incident. Moreover, defendant was not charged with forgery in the making of the check
       based on an accountability theory. Cf. Kunce, 196 Ill. App. 3d at 391 (forgery may be
       charged on an accountability theory, which may be proved by circumstantial evidence).
       Under these circumstances, a reasonable doubt remains as to who actually created the $1
       million forged check that defendant ultimately delivered with the intent to defraud.
¶ 76        Accordingly, I agree with the majority’s decision to reverse defendant’s conviction as
       charged in count I for the making of the check and to modify the sentencing order to simply
       reflect a conviction for attempted theft as charged in count III.

¶ 77      JUSTICE KILBRIDE joins in this special concurrence.




                                                -16-